DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the response filed on October 25, 2021 (“October 2021 Response”) which includes, inter alia, amendments to the claims (“October 2021 Claim Amendments”) and REMARKS (“October 2021 Remarks”).
Claims 1-5, 7, and 21-34 are currently pending. 

Allowable Subject Matter
Claims 1-5, 7, and 21-34 are allowed.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore, the Examiner must interpret the claimed terms as found on pages 1-32 of the specification.  Clearly, almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings . . . the inventor’s lexicography must prevail . . . .” Id
In regards to Claims 1, 21, and 28, the primary reference- Bassali et al. (US 2010/0313217 A1)(“Bassali”) discloses as previously discussed.  Furthermore, Riedl et al. (US 8,229,789 B2)(“Riedl”) and Hiremath (US 2019/0268102 A1)(“Hiremath”) disclose as previously discussed.  
Bassali does not teach at least: 
determine: (i) one or more delays in the streaming data system, (ii) an available network bandwidth of the streaming data system, and (iii) a size of records stored by the first and second queues;
select a threshold number of records based on the one or more delays in the streaming data system, the available network bandwidth of the streaming data system, and the size of records stored by the first and second queues;
determine the first queue stores a number of records equaling the threshold number of records; and
transmit an indication to the streaming component specifying to stop transmitting customer information to be stored in the first queue.
Furthermore, a person of ordinary skill in the art before the effective filing date of the invention would not have been motivated to include these missing elements in an embodiment in the Bassali disclosure because Bassali determines whether to switch from one media stream to another by measuring a number of markers in the first stream, to ascertain possible errors within that stream ([0020]) instead of sending an error notification, which may “minimize or entirely eliminate periods of blank content being presented to a user, thus resulting in a more seamless media content access experience for the user” ([0082]-[0083]).  As such, Bassali’s invention does not wait for, or determine delays, and then acts on them, but rather preempts them.  As .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The cited NPL reference: “Virtual queue dropping for robust real-time video over IEEE 802.11aa wireless LANs” published in 2016, describes scheduling video packets using two queues.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        December 6, 2021

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621